       Case 1:21-cr-00345-RCL Document 14-1 Filed 07/08/21 Page 1 of 3




Charles Peterson
FEDERAL PUBLIC DEFENDER
FEDERAL DEFENDER SERVICES OF IDAHO
702 West Idaho Street, Suite 1000
Boise, Idaho 83702
Telephone: (208) 331-5500
Facsimile: (208) 331-5525

Attorneys for Defendant
DUKE EDWARD WILSON


               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA
                  (HONORABLE ROYCE C. LAMBERTH)


 UNITED STATES OF AMERICA, )                CR21-345-RCL
                           )
       Plaintiff,          )                Affidavit In Support Of Unopposed
                           )                Motion To Continue Status
   vs.                     )                Conference
                           )
 DUKE EDWARD WILSON,       )
                           )
       Defendant.          )
                           )


      Charles Peterson, being first duly sworn upon oath, deposes and says:

      1.    I am an attorney licensed to practice in the state of Idaho, in the

United States District Court for the District of Idaho, and the Ninth Circuit

Court of Appeals.




Affidavit In Support Of Motion To     -1-
Continue Trial
       Case 1:21-cr-00345-RCL Document 14-1 Filed 07/08/21 Page 2 of 3




      2.    That our office has been appointed by the Court to represent Duke

Edward Wilson in this matter and a status conference is currently set for July

13, 2021.

      3.    To date, the Government has been providing discovery in a timely

fashion, pursuant to the Court’s Procedural Order. However, additional time

is needed to complete an independent defense investigation and to continue

plea negotiations. A continuance is therefore necessary to ensure that Duke

Edward Wilson receives thorough and effective assistance of counsel.

      4.    In connection with this request, I contacted counsel for the

government, Assistant United States Attorney Christopher Tortorice, who

advised that the government has no objection to the request for a continuance.

      5.    I certify that this motion is brought in good faith and not for any

purpose of improper delay. I believe additional time is necessary to ensure

that Mr. Wilson receives thorough and effective assistance of counsel. This is

Mr. Wilson’s first request for a continuance. Mr. Wilson understands his rights

under the Speedy Trial Act, and he waives the same with respect to any

continuance granted by this Court in response to this motion. Furthermore,

Mr. Wilson understands that any continuance granted will constitute

excludable time under the Speedy Trial Act.

      Accordingly, Mr. Wilson respectfully requests the Court to continue the

status conference for no less than sixty (60) days. Also, Mr. Wilson requests


Affidavit In Support Of Motion To     -2-
Continue Trial
       Case 1:21-cr-00345-RCL Document 14-1 Filed 07/08/21 Page 3 of 3




the Court to set a new deadline for the filing of any pretrial motions, should

the defense investigation reveal information warranting the same.



Dated: July 8, 2021                 Respectfully submitted,
                                    CHARLES PETERSON
                                    FEDERAL PUBLIC DEFENDER
                                    By:


                                    /s/ Charles Peterson
                                    Charles Peterson
                                    Federal Defender
                                    Federal Defender Services of Idaho
                                    Attorneys for Defendant
                                    DUKE EDWARD WILSON




Affidavit In Support Of Motion To    -3-
Continue Trial
